IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY WATSON,                              : No. 56 EM 2018
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                   Respondents               :


                                      ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2018, the Petition for Writ of Extraordinary Relief

is DENIED.